                 Case 1:19-cr-00530-JKB Document 41 Filed 03/18/20 Page 1 of 2



                          OFFICE OF THE FEDERAL PUBLIC DEFENDER
                                  DISTRICT OF MARYLAND
                                     NORTHERN DIVISION
                                     TOWER II, 9TH FLOOR
                                 100 SOUTH CHARLES STREET
                              BALTIMORE, MARYLAND 21201-2705
                                      TEL: (410) 962-3962
                                      FAX: (410) 962-0872
                                   TOLL FREE: (855) 213-8450

JAMES WYDA                                                                                         ELIZABETH G. OYER
FEDERAL PUBLIC DEFENDER                                                                   SENIOR LITIGATION COUNSEL
                                             March 18, 2020

       VIA ECF FILING
       The Hon. James K. Bredar
       U.S. District Court for the District of Maryland
       101 W. Lombard St.
       Baltimore, Maryland 21201

               Re:    United States v. Ahmad Kazzelbach, Crim. No. JKB-19-530

       Dear Chief Judge Bredar:
                I am writing to request a postponement of sentencing in this matter, due to delays in
       preparation associated with COVID-19, described more fully below. The government consents
       to this request.

                On January 16, 2020, Mr. Kazzelbach appeared before Your Honor and pled guilty to one
       count of cyberstalking and one count of intentional damage to a protected computer. At that
       time, sentencing was scheduled for May 1, 2020. The Court continued Mr. Kazzelbach on
       pretrial release pending sentencing.

              At the rearraignment, the Court gave defense counsel notice that it was considering an
       upward departure from the guidelines, notwithstanding the cap agreed to by the parties as part of
       Mr. Kazzelbach’s plea agreement. The Court further stated that it was interested in hearing at
       sentencing from a credible expert in the behaviors exhibited by Mr. Kazzelbach.

               In light of the Court’s comments, shortly after the guilty plea, defense counsel retained an
       expert in stalking behaviors to conduct an assessment of Mr. Kazzelbach. That expert is located
       in New York. The earliest date he was available to see Mr. Kazzelbach for an in-person
       evaluation was March 18, 2020. An assessment was scheduled for that date, to take place in the
       Office of the Federal Public Defender in Baltimore.

               Since that assessment was scheduled, the COVID-19 public health crisis has arisen,
       resulting in declaration of a national emergency by the President of the United States; restrictions
       on travel and movement throughout the nation; closures and limitations on court proceedings;
          Case 1:19-cr-00530-JKB Document 41 Filed 03/18/20 Page 2 of 2
The Hon. James K. Bredar
United States v. Ahmad Kazzelbach, Case No. 19-cr-530-JKB
March 18, 2020
Page 2


and an array of other effects on all aspects of civil life. The Court is well familiar with this
ongoing issue and therefore a detailed recitation of the relevant facts will not be provided here.

        The COVID-19 crisis has prevented our expert from traveling to Baltimore from New
York to conduct an in-person assessment of Mr. Kazzelbach. In light of the uncertain trajectory
and duration of the public health crisis, it is unclear when we will be able to reschedule the
expert evaluation. It seems unlikely that we will be able to do so in time to be fully prepared for
the May 1 sentencing date. Sentencing memos and associated disclosures are currently due April
17.

         Candidly, undersigned counsel cannot be certain, at this juncture, that our expert’s
assessment will be helpful to our position at sentencing (and, typically, counsel would not reveal
these uncertain details of defense strategy at this stage). However, in light of the Court’s
remarks at the rearraignment, we feel that it is necessary to complete this process in a good faith
effort to address the concerns raised by the Court.

       For these reasons, the defense requests that the Court postpone the May 1 sentencing
date. We respectfully propose that the Court schedule a status call in a few weeks, when
hopefully the timeline will be clearer, to determine a new sentencing date. I have conferred with
AUSA Jeffrey Izant, who stated that the government consents to this request.



                                             Respectfully submitted,

                                                     /s/

                                             Elizabeth G. Oyer

cc (via ECF): Jeffrey Izant, AUSA
              Michael Cunningham, AUSA
